DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 10/19/2020 is acknowledged.
Claims 15-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2020.
Applicant’s election without traverse of specie of frame in the reply filed on 10/19/2020 is acknowledged.
Applicant’s election without traverse of specie of DC power source in the reply filed on 10/19/2020 is acknowledged.
Claim 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Grant et al (US 2007/0120366, US 2008/0231144), Smith et al (US 2008/0265844), and Usselman et al (US 2009/0284022, US 2009/0295169) in view of Malfavon (US 2016/0377219) and any one of Hoenisch et al (US 2002/0033185) and Raasch (US 20140246517).
Grant et al, Smith et al, and Usselman et al all teach that modular pressure washers comprising a base unit comprising a housing, a motor, a power source 
See entire documents, especially Figures 1-5, 8, 9-14, 17, 18 and 24 and the related description.
The referenced documents also teach that the housing comprises a sealed battery compartment.
It is not clear from the referenced documents whether or not the frame is removable.
However, it has been held that making parts removable is obvious. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Further, Malfavon teaches that modular power washers with frames with the wheels, telescopic handles and modular power and appliance units were known in the art and teach benefits of such.
It would have been obvious to an ordinary artisan at the time the invention was filed to incorporate the removable frame as suggested by Malfavon in the apparatuses of Grant et al, Smith et al, and Usselman et al in order to obtain benefits disclosed by Malfavon.
Grant et al, Smith et al, and Usselman et al do not specifically teach that the power washer comprises an input valve.
However, such valves were conventional in power washers as evidenced by Hoenisch et al and Raasch.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide modified washers of Grant et al, Smith et al, and Usselman et al 

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711